Citation Nr: 1715074	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an extension of a temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The AOJ has reported active duty from August 2000 to December 2000 and from May 2005 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied a rating in excess of 10 percent for the service-connected left knee disability on the basis of painful limited motion; and, denied a rating in excess of 30 percent for the service-connected left knee laxity/instability.  

In a May 2013 rating decision, the RO granted a temporary total evaluation for the service-connected left knee disability pursuant to 38 C.F.R. § 4.30, based on the need for convalescence following surgery from February 27, 2013 through May 31, 2013.  

In October 2013, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  The transcript reflects that the Veteran withdrew from appellate status the issue of entitlement to a rating in excess of 30 percent for the service-connected left knee laxity/instability because a 30 percent rating is the maximum schedular evaluation for knee impairment on the basis of recurrent subluxation or lateral instability.  

In February 2015, the Board denied a rating in excess of 10 percent for the service-connected left knee disability on the basis of painful limited motion.  In addition, the Board clarified that the issue of entitlement to an extension of a temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee, was also in appellate status.  However, because the issue of entitlement to an extension of a temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee had not yet been addressed by the Agency of Original Jurisdiction (AOJ), it was remanded to the Appeals Management Center (AMC) for the AOJ to consider it in the first instance to avoid any potential prejudice to the Veteran.  

In a separate matter, in December 2012, the Veteran requested a temporary total evaluation based on the need for convalescence following left knee surgery in January 2012.  While the RO subsequently granted a temporary total evaluation based on the need for convalescence following surgery in the May 2013 rating decision, as noted above, this grant was in conjunction with a February 2013 surgery, not a January 2012 surgery.  Accordingly, it does not appear that the AOJ has addressed this claim, and the matter is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Additionally, the record reflects that Disabled American Veterans (DAV) is the Veterans Service Organization (VSO) currently recognized by VA as the Veteran's authorized VA claims representative for all matters pending before VA.  See December 2011 VA Form 21-22 and Appellant's September 2016 Post-Remand Brief, prepared by DAV.  However, the Virtual VA electronic record contains a more recent VA Form 21-22 appointing The American Legion (AL) as the Veteran's representative.  The document appears to show an electronic signature of the Veteran dated in June 2014, and an electronic signature of an AL representative dated in February 2015.  If accepted by VA, this VA Form 21-22 would automatically revoke DAV's representation of the Veteran; however, it does not appear that VA has acknowledged or accepted this VA Form 21-22, and it is not clear whether the electronic signatures have been authenticated.  The matter is therefore referred to the AOJ for appropriate action; and, in the absence of further clarification, the Board will continue to recognize DAV as the Veteran's authorized representative.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2013 rating decision, the RO assigned a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence following surgery on the Veteran's service-connected left knee.  

According to 38 C.F.R. § 4.30, a temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The RO assigned the temporary total evaluation beginning on February 27, 2013, the date of hospital admission for left knee surgery, and continued the temporary total evaluation through May 31, 2013, a period of 3 months from the first day of the month following such hospital discharge or outpatient release.  

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the criteria under 38 C.F.R. § 4.30(a) (1) (2), or (3); and, extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under 38 C.F.R. § 4.30(a) (2) or (3), upon approval by the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1) and (2).  

The U.S. Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

In this case, the RO did not consider whether an extension of a temporary total evaluation beyond May 31, 2013 was warranted under 38 C.F.R. § 4.30, even though an increased rating claim for the service-connected left knee disability was pending at the time the temporary total rating was discontinued on June 1, 2013.  

However, the Board, in its February 2015 decision/remand, found that the issue was part and parcel of the increased rating claim, and remanded the issue of entitlement to an extension of a temporary total evaluation beyond May 31, 2013 based on the need for convalescence following surgery pursuant to 38 C.F.R. § 4.30 so that the AOJ could consider the issue in the first instance.  

In the February 2015 remand, the Board specifically directed the AOJ to adjudicate the issue of entitlement to an extension of a temporary total evaluation beyond May 31, 2013 based on the need for convalescence following surgery on the left knee after conducting any additional evidentiary development deemed necessary.  The case was subsequently returned to the AOJ, via the Appeals Management Center (AMC).  

In July 2015, the AMC/AOJ issued a supplemental statement of the case (SSOC) denying an extension of the temporary total evaluation beyond May 31, 2013 based on the need for convalescence following surgery on the service-connected left knee.  According to the SSOC, the AMC/AOJ did not conduct any additional evidentiary development before issuing the SSOC.  

Although the AMC/AOJ determined that no additional evidentiary development was necessary before deciding the claim, the Board disagrees.  According to the Veteran's October 2013 hearing testimony, his February 2013 left knee surgery was his 8th surgical procedure performed on his left knee; and, that it was a failed surgery because the ACL repair only lasted a week.  Hearing Transcript, pp. 11, 12, 14.  Also, at the time of the hearing in October 2013, the Veteran testified that he had returned to work, but only because he could not financially afford to remain on extended leave without pay.  He testified that he had not yet been medically cleared to work at the time he returned to work.  Hearing Transcript, p. 20.  

Although the Veteran testified that he was back to work at the time of the October 2013 hearing, he did not specifically identify when he went back to work.  

Additionally, the record also contains an Internal Revenue Service Form 8850 which appears to show that the Veteran began working at a new job on July 8, 2013; however, this has not been confirmed by the Veteran.  

That notwithstanding, the Veteran's hearing testimony suggests that his February 2013 surgery resulted in severe postoperative residuals which continued beyond May 31, 2013.  Notably, the record only contains VA treatment records dated through May 7, 2013, which is during the initial 3 month period when the temporary total evaluation is in effect.  The AOJ made no attempt to obtain and associate with the claims file any VA treatment records subsequent to May 7, 2013, but the Board finds that a review of those records, if they exist, is necessary to decide the claim as any such records could potentially provide a basis for an extension of the temporary total evaluation beyond May 31, 2013.  

Importantly, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records from May 7, 2013 onward should be obtained and associated with the claims file.  

Also, it appears that the Veteran may have never received the July 2015 SSOC because it was sent to an old address.  The record shows that the Board's February 2015 decision/remand, which was sent to the same address to which the July 2015 SSOC was mailed, was returned to the Board as undeliverable by the postal service.  According to May 2015 correspondence to the Veteran, the Board subsequently obtained the Veteran's current address and re-sent the February 2015 Board decision to the updated address of record.  The record also shows that the Veteran confirmed his current/updated address in a June 2015 Application for Annual Clothing Allowance.  The AMC, however, sent the July 2015 SSOC to the old address, and the record shows that the July 2015 SSOC was returned as undeliverable by the postal service in August 2015.  There is no indication that the SSOC was re-sent to the Veteran's most recent address of record.  

The AOJ and the electronic record report active duty fromj August to December 2000.  However, the Veteran reported that his actiuve duty was in 2005.  In addition, he was an E1, upon completion of the 2000 service.  There is no DD 214 and the Board questions whether such service  was actually ACDUTRA.  Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to assist letter pursuant to 38 C.F.R. § 3.159(b), notifying him of how to substantiate a claim for an extension of a temporary total rating based on the need for convalescence following surgery under 38 C.F.R. § 4.30.  Please note the Veteran's most recent address of record.  See, e.g., the Board's May 2015 correspondence to the Veteran, and the Veteran's 2015 and 2016 Applications for Annual Clothing Allowance.  

2.  Obtain and associate with the claims file all VA treatment records dated from May 7, 2013 onward.  

3.  With appropriate authorization, obtain and associate with the claims file all outstanding private treatment records identified by the Veteran as pertinent to his claim for an extension of a temporary total evaluation beyond May 31, 2013 for convalescence following surgery for the service-connected left knee disability.  

4.  The AOJ shall attempt to verify the type of service from August to Deecember 2000.  The computer record is questionable.  The AOJ shall request a DD214 and or personnel records that clearly establish the type of service (active duty or acdutra).

5.  Following completion of the requested development, and any other evidentiary development deemed necessary, readjudicate the issue of entitlement to an extension of a temporary total evaluation beyond May 31, 2013, based on the need for convalescence following left knee surgery.  If the determination remains unfavorable to the Veteran, he and his representative should be provided a supplemental statement of the case at his correct address of record, as noted above, and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






